Title: Remarks—of the—Weather [May 1768]
From: Washington, George
To: 




May 1. Cool. Wind Northwardly & fresh.
 


2. Cold & chilly wind to the Northward.
  


3. Warm, wind getting Southwardly and Cloudy.
 


4. Very Warm & Sultry, with flying Clouds & appearance of Rain.
 


5. Warm again. Wind Southwardly & fresh.
 


6. Rain in the Morning. Warm afterwards with Clouds.
 


7. Cool Wind Northwardly.
 


8. Less Cool than yesterday but not warm.
 


9. Very warm & Sultry. Wind Southwardly.
 


10. Wind Eastwardly & not so warm as yesterday—being Cloudy.
 



11. Much Rain fell last Night and this Morning. Evening clear & warm.
 


12. Cool Evening and Morning but warm midday.
 


13. Wind Northwardly & rather Cool.
 


14. Warm & sometimes Sultry, with but little wind. In the Afternoon thunder & clouds with Slight Showers.
 


15. Not so warm as yesterday.
 


16. Wind at South but not fresh & tolerable warm, & clear.
 


17. Warm with but little Wind and that Southwardly.
 


18. Ditto——Ditto——Ditto.
Note the Horns of this Moon were also up as the two last were tho a little more declining.
 


19. Warm and but little Wind which was Southwardly. The weather very hazy as it had been for several days with the Sun and Moon remarkably red.
 


20. Clear, and but little Wind, & that Southwardly.
 


21. Warm, & clear in the Morning. Afternoon lowering, Wind Southwardly.
 


22. Showery all day. Wind pretty fresh from the Southward.
 


23. Wind shifted in the Night to No. Et. Blew and Raind hard all Night & till One or two Oclock this day, when it ceasd. The Afternoon became pleasant.
 


24. Morning clear but Cool. Afternoon lowering & very Cool wind No. East.
 


25. Misty all day and Cold with but little Wind.
 


26. Cloudy & very Cold Wind Northwardly. Sometimes Sun appearg.
 


27. Clear and somewhat Cool tho’ there was but little Wind.
 



28. Clear & Warm. Wind, tho’ little of it Southwardly.
 


29. Clear with a small breeze from the Northward.
 


30. Clear & warm with little Wind & that Eastwardly.
 


31. Warm & flying Clouds. Wind abt. South.
